Citation Nr: 1733904	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1972 to February 1979.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in March 2013; a copy of the transcript is of record.  

In August 2014, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the course of the appeal, a March 2015 rating decision granted the Veteran entitlement to a total disability rating based on individual unemployability.

VA conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  Accordingly, the Veteran was advised in a July 2016 letter of his right to request reprocessing of this appeal under VA's special TBI review.  In October and December 2016, the Veteran responded to the July 2016 letter and waived the option to receive an additional VA examination for TBI; therefore, the Board may now proceed with processing this TBI claim.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran's TBI has not been characterized by disturbances in memory, attention, concentration and executive function, judgment, social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, or other "subjective symptoms." 

2. The Veteran is service-connected for posttraumatic stress disorder (PTSD) with depressive disorder, rated at 70 percent disabling.  Most of the Veteran's complaints and symptoms have been attributed to his service-connected PTSD with depressive disorder. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8045 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in August 2014.  With respect to the issue decided, the Board instructed the RO to obtain outstanding Social Security Administration (SSA) records and readjudicate the claim.   The claims file contains the requested SSA records and the RO readjudicated the claim most recently in a November 2014 Supplemental Statement of the Case (SSOC).  As a result of the steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and identified VA treatment records.  The Veteran was also provided with various VA examinations as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

In December 2014, the Veteran commented that he questioned the sincerity of some of his VA doctors.  In advancing this argument, it is not clear whether the Veteran raised a general challenge to the professional competence of VA examiners who provided his examinations.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative have raised a specific challenge to the professional medical competence or qualifications of the VA examiners who provided his VA examinations.  The Board finds that the examiners are competent and will assign appropriate probative weight to the opinion.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also presented testimony at a travel Board hearing in March 2013.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims.  The Veteran was provided an opportunity to submit additional evidence.   The actions of the Veterans Law Judge supplement VCAA are in compliance with 38 C.F.R. § 3.103(c)(2).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

III. Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Here, as explained below, a uniform evaluation of the disability on appeal is warranted.

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability'' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

IV. TBI 

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, VA is to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  The Veteran is currently service connected for PTSD with depressive disorder, evaluated at 70 percent disabling. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

The Veteran underwent a magnetic resonance imaging (MRI) test in March 2010 and his brain was found to be in normal condition, with no irregularities found.

The Veteran's spouse submitted a statement in April 2010.  She reported witnessing the Veteran's uneasiness, anger, frustration, avoidance, and paranoia.  During the same timeframe, the Veteran reported restlessness, anxiousness, sleep impairment, and difficulty maintaining employment. 

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he experienced low moods, anxiety, and depression, but did not have any suicidal ideations.  He told the examiner that he was easily irritable and angry, and felt that he had a harder time learning and that his intelligence had decreased.  He said he had no history of headaches, dizziness, seizures, autonomic dysfunction, numbness, sensory changes, weakness, mobility problems, fatigue, malaise, other cognitive symptoms, bowel problems, bladder problems, erectile dysfunction, hypersensitivity to light or sound, vison problems, speech or swallowing difficulty, decreased sense of taste or smell, or cranial nerve dysfunction.  Upon examination, the examiner concluded that the Veteran performed consistently with his educational and occupational background on tests of verbal skills, visual spatial orientation, and abstract reasoning.  Problem-solving, deductive reasoning, and executive functions were also normal, and verbal fluency fell within expectations.  In contrast, the examiner found the Veteran's attention, concentration, and mental speed to be normal to mildly impaired, and memory to be moderately to severely impaired.  The examiner also determined that the Veteran's complaints and symptoms related to his memory were secondary to his service connected PTSD and also due to his service connected bilateral hearing loss.  The examiner opined that the Veteran's description of his TBI was more likely a stress related dissociative episode, and if the Veteran did in fact had a TBI it would have been mild and would not have resulted in the significant memory deficit the Veteran was experiencing. 

In February 2011, the Veteran submitted several articles about chronic traumatic encephalopathy (CTE).  In one article, he circled the symptoms associated with CTE but did not elaborate any further.  Several of the articles discussed the possible link to CTE and suicide.  

In March 2011, the Veteran submitted another article regarding the effect of concussions on the brain.  He stated that the tests he received regarding his concussion did not fully encompass his symptoms and the testing was too easy to evaluate his disability.  He submitted an additional article on this topic in May 2011 and noted that not all symptoms of concussions are readily visible. 

In October 2011, the Veteran submitted a letter questioning the legitimacy of the diagnostic testing performed on his brain.

In February 2012, the Veteran submitted an article on the link between anger, depression, and TBI.  He also submitted a statement reporting that he experienced periods of unconsciousness where he wasn't aware what was going on around him.

At a VA examination for TBI in June 2012, the examiner assigned a severity of "1" for the memory, attention, concentration, executive functions facet, indicating that an examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The remaining facets were assigned a severity of "0."  The examiner concluded that mild in service TBI resolved without any residual deficits.  The Veteran had no complaint of headaches, and no balance problems noted on examination or testing.  His neurological examination was normal and his coordination was intact.  The examiner opined that this was a very complex situation because the Veteran had a low premorbid level of intellectual functioning with complaints about his ability to do well overall in life and anger that he has had to do a lot of manual labor type of work while his siblings were doing well in their respective positions.  The examiner went on to state that the Veteran's description of the TBI he suffered in service along with the normal neuroimaging (MRI of brain) and his functional and occupational history following the blast exposure in Vietnam did not account for the Veteran's cognitive complaints as being related to mild in service TBI.  The subjective memory and neurobehavioral complaints were more consistent with the diagnosis of PTSD and depression and not due to mild in service TBI.

In February 2013, the Veteran returned the January 2013 statement of the case (SOC) with several notes.  He asserted that his level of impairment under the cognitive impairment facets evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" in 38 C.F.R. § 4.124a were higher than what had been determined by VA examiners.  He also reiterated many of his symptoms, including being out of touch and impaired communication skills. 

The Veteran attended a Travel Board hearing in March 2013.  He stated that he had significant problems with his memory, and his testimony suggested that he was uncomfortable and anxious at the time of the hearing. 

The Veteran was afforded an additional VA examination for TBI in November 2014.  The examiner assigned a level of severity of "0" for the memory, attention, concentration, executive functions facet.  The Veteran's judgment, social interaction, orientation, motor activity, visual spatial orientation, neurological effects, communication, and consciousness were found to be functioning at a normal level was well.  No subjective symptoms or residuals were reported.  The examiner concurred with previous examiners and concluded that the Veteran's cognitive complaints and symptoms were not likely due to his TBI, and more likely associated with his PTSD and depression.  The examiner did not find any credible evidence of any TBI residuals.

The Veteran also attended a VA examination for his service connected PTSD in November 2014.  The examiner recorded that the Veteran's described attention and memory problems as well as being easily confused under stress, difficulty establishing and maintaining relationships, understanding complex commands, difficulty adapting to stressful circumstances and anxiety were cognitive issues most likely due to his PTSD.  The Veteran's depression was also determined to be inter-related to his PTSD. 

The most credible and probative evidence in the record attributes the Veteran's cognitive symptoms to other service connected disabilities.  Additionally, according to the March 2015 rating decision, the Veteran was assigned a 70 percent disability rating for PTSD and depressive disorder based on his mild memory loss, anxiety, depressed mood, forgetting names, directions, and recent events, and near-continuous panic, among several other symptoms.  Therefore, the cognitive symptoms reported by the Veteran are already attributed to his service connected PTSD and depressive disorder.  Accordingly, the Board will not consider these symptoms when rating the TBI disability in order to avoid pyramiding.  38 C.F.R. § 4.14.

The Board finds that the evidence does not show that separate ratings for other impairments are warranted.  Diagnostic Code 8045 provides that VA should separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The lay and medical evidence does not suggest any additional TBI residuals. 

Furthermore, Diagnostic Code 8045 provides that when there is a diagnosis of a mental disorder, it should be rated under 38 C.F.R. § 4.130.  The Veteran is service-connected for PTSD and depressive disorder, which has already been separately rated at 70 percent.  As for physical dysfunction, although not opined to be related to the TBI, the Veteran is already service-connected for bilateral hearing loss.  Other physical dysfunction associated with his TBI have not been shown.  Therefore, separate ratings for impairments besides what is already service connected are not warranted.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence of record is what was prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  To the extent that the veteran and spouse attribute the symptoms to TBI versus PTSD, such lay evidence is far less probative than the repeated findings of the professionals.

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for TBI have not been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  


ORDER

Entitlement to an initial rating in excess of 10 percent for TBI is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


